Detailed Action
This office action is a response to an application filed on 11/02/2021 in which claims 1 – 20 are pending; Claim 1, 2, 8, 9, 14 and 15 are amended.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/2/2021, 10/26/2021 and 9/08/2021.

Response to Arguments
Applicant requests that this rejection be held in abeyance until the pending claims in the present application are otherwise allowed, at which time Applicant will address the nonstatutory double patenting rejection in an appropriate manner.
The Examiner holds the Double Patenting rejection in abeyance.
Applicant argues that Ko discloses a CQI-only transmission, and a QPSK scheme is used as a modulation scheme, where a modulation order maybe set to 2; Ko does not teach that TABLE 3 includes a value (a product of a code rate and 1024) of 30, 40, 50, 64, or 99 under a modulation scheme that is QPSK and a modulation order that is 2, or, includes a value (a product of a code rate and 1024) of 60, 80, or 100 under a modulation scheme that is BPSK and a modulation order that is 1; Ko does not teach that TABLE 3 includes the values of 30, 40, 50, 64 and 99, or the values of 60, 80 and 100. Ko is indeed silent about a value (code rate x 1024) that is 30, 40, 50, 64 or 99 corresponding to QPSK and a modulation order 2, and a value (code rate x 1024) that is 60, 80 or 100 corresponding to BPSK and a modulation order 1. Ko is also silent 
about a MCS table that includes values of code rate x 1024 that include 30, 40, 50, 64 and 99, or 60, 80 and 100.

Examiner replies that Ko Table 3 is exemplary and teaches of MCS Indices, modulation order, code rate x 1024 and spectral efficiency. Applicant’s selection of code rate x 1024 values of 30, 40, 50, 64, or 99 or of 60, 80, or 100 are designed choice. The claim does not specify why these values are unique.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 
A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR l.32I(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.

Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD- info-1.jsp.
Claims 1, 4 – 6, 14, 17 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 4 of U.S. Patent No. 10/931397 hereafter ‘397 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding ‘580 Claims 1 and 14, ‘397 Claim 1 of the parent patent recite the features such as an index of a target MCS; determining, parameters from a mapping table based on the index of the target MCS, wherein the parameters comprise: a modulation order, a code rate, or a spectral efficiency; of a first MCS table comprises a MCS index 0. The feature that corresponds to spectral efficiency 0.0586 is taught in Claim 4 of the parent patent; ‘397 Claim 1 teaches where the MCS index 0 corresponds to the modulation order 2, and a value 30, but does not teach where the MCS index X corresponds to a modulation scheme that is quadrature phase shift keying (QPSK), and a modulation order that is 2;  However, the modulation order in the specification of ‘580 is directly related to the modulation type, where order 1 = BPSK, order 2 = QPSK, etc.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘580 using modulation order 1 = BPSK, order 2 = QPSK. 
One would have been motivated to modify ‘580 in this manner in order to have a convenient index for the MCS tables;
Regarding instant Claims 4 and 17, ‘397 Claim 4 of the parent patent recite the features of a first MCS table comprises a MCS index 0 that corresponds to spectral efficiency 0.0586; and wherein the MCS index 0 corresponds to the modulation order 2, and a value 30. 
Regarding instant Claims 5 and 18, ‘397 Claim 4 teaches of  an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, wherein an actual code rate is obtained by dividing the code rate 40 by 1024;
Regarding instant Claims 6 and 19, ‘397 Claim 4 teaches an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, wherein an actual code rate is obtained by dividing the code rate 50 by 1024.

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 3, 8 – 10, and 14 -16  are rejected under 35 U.S.C. 103 as being unpatentable over  Ko United States Patent Application  20120076236 in view of Chen United States Patent Application 20210226725. 
With regards to Claims 1, 8, 14, Ko teaches receiving downlink control information from a network device; ¶[0074] The control information transmitted through the PDCCH is referred to as Downlink Control Information (DCI).
obtaining a modulation and coding scheme (MCS) index in a first MCS table based on the downlink control information; ¶ [0157] CQI is information regarding a channel quality. CQI may be represented by a predetermined MCS combination. CQI index may be given as shown in the following table 3.
		wherein the first MCS table comprises N MCS indexes, the first MCS table comprising a value that is a product of a code rate and 1024 and that corresponds to an MCS index X in the N MCS indexes wherein X (object) is an integer greater than or equal to o (0?), N is a positive integer, and N is greater than or equal to X, and wherein the value corresponding to the MCS index X comprises 30, 40, 50, 64, 78, or 99, and the MCS index X corresponds to a modulation scheme that is quadrature phase shift keying (QPSK), and a modulation order that is 2; and performing communication using the MCS index Table 3 and ¶[0057] has the 78 value at QPSK. ¶[0169] In this case, the CQI request bit of the DCI format 0 is set to 1, transmission of 4 RBs or less may be configured, Redundancy Version 1 (RV1) is indicated in PUSCH data retransmission, and a modulation order (Q.sub.m) may be set to 2. In other words, in the case of CQI-only transmission, only a QPSK (Quadrature Phase Shift Keying) scheme may be used as a modulation scheme.
Ko teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Sun where with the value being less than or equal to a first threshold, and the first threshold being 119; Chen in the same field of endeavor teaches in ¶ [0078] In one embodiment, the transmission parameter includes the DCI format of DCI used for scheduling the first data, and the method, before 210, that is, before the selecting, by the terminal device according to the transmission parameter used for transmitting first data, the MCS mapping table to be used, further includes: performing, by the terminal device based on multiple DCI formats, blind detection on the DCI to determine the DCI format of the DCI.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko.
One would have been motivated to modify Ko in this manner so that an optimal MCS would be selected based on an MCS index. 	
	 With regards to Claims 2, 9, and 15, Ko teaches where the first MCS table comprises all entries of a second MCS table excluding entries corresponding to six MCS indexes in the second MCS table, and the six MCS indexes in the second MCS table comprise an MCS index 25, an MCS index 26, an MCS index 27, and an MCS index 28. TABLE 4 and ¶ [0169] Further, CQI-only transmission may be considered in which a UE transmits only a CQI. Aperiodic CQI transmission may be event-triggered upon receiving a request from the eNB. Such request from the eNB may be a CQI request defined by one bit on DCI format 0. In addition, for CQI-only transmission, MCS index (I.sub.MCS) of 29 may be signaled as shown in the following table 4.
With regards to Claims 3, 10, and 16, Ko teaches where the first MCS table comprises an entry whose MCS index is o, an entry whose MCS index is 1, an entry whose MCS index is 2, an entry whose MCS index is 3, an entry whose MCS index is 4, and an entry whose MCS index is 5 that are excluded in a second MCS table. See MCS index Table 3 and Table 4.
Claims 4 – 7,  11 -13, and 17 -20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ko United States Patent Application  20120076236 in view of Chen United States Patent Application 20210226725 and in further view of Jitsukawa United States Patent Application 2012/0058730 hereafter Jit.

With regards to Claims 4, 11, and 17, Ko teaches where the first MCS table comprises a MCS index o that corresponds to spectral efficiency  See MCS index Table 3 and ¶ [0169] Further, CQI-only transmission may be considered in which a UE transmits only a CQI. Aperiodic CQI transmission may be event-triggered upon receiving a request from the eNB. Such request from the eNB may be a CQI request defined by one bit on DCI format 0. In addition, for CQI-only transmission, MCS index (I.sub.MCS) of 29 may be signaled as shown in the following table 4.

However, Ko fails to disclose the mapping table comprises one or more of the following mapping relationships: an MCS index in the mapping table corresponds to a modulation order 2, a code rate 30, and a spectral efficiency 0.0586, wherein an actual code rate is obtained by dividing the code rate 30 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, wherein an actual code rate is obtained by dividing the code rate 50 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, wherein an actual code rate is obtained by dividing the code rate 50 by 1024; or an MCS index in the mapping table corresponds to a modulation order 2, a code rate 64, and a spectral efficiency 0.1250, wherein an actual code rate is obtained by dividing the code rate 64 table by 1024. 
Jit discloses the mapping table comprises one or more of the following mapping relationships: an MCS index in the mapping table corresponds to a modulation order 2, a code rate 30, and a spectral efficiency 0.0586, wherein an actual code rate is obtained by dividing the code rate 30 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, where actual code rate is obtained by dividing the code rate 50 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, where actual code rate is obtained by dividing the code rate 50 by 1024; or an
MCS index in the mapping table corresponds to a modulation order 2, a code rate 64, and a spectral efficiency 0.1250, wherein an actual code rate is obtained by dividing the code rate 64 table by 1024. (See 90060, information bit number efficiency is indicated for each of CQI indices in which the information bit number is transmitted by one modulation symbol with a modulation method and coding rate; the coding rate may be actual code rate by dividing the code rate by 1024.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending the CQI index to the base station to include the mapping table has a modulation rate, a code rate, a spectral efficiency and actual code rate. The motivation to combine is to improve data transmission efficiency while maintaining a receiving quality at a predetermined level.
In addition, the difference between the claim and prior art is the fact that in the instant application mapping table utilize different values from the ones that are in the prior art mapping table.
However, the values on the mapping table would have been a design choice. Therefore, a person of ordinary skill in the art would have recognized that utilize different values on the mapping table to get predictable result.

With regards to Claims 5, 12, and 18, Ko teaches where the first MCS table comprises a MCS index o that corresponds to spectral efficiency  See MCS index Table 3 and ¶ [0169] Further, CQI-only transmission may be considered in which a UE transmits only a CQI. Aperiodic CQI transmission may be event-triggered upon receiving a request from the eNB. Such request from the eNB may be a CQI request defined by one bit on DCI format 0. In addition, for CQI-only transmission, MCS index (I.sub.MCS) of 29 may be signaled as shown in the following table 4.

However, Ko fails to disclose the mapping table comprises one or more of the following mapping relationships: an MCS index in the mapping table corresponds to a modulation order 2, a code rate 30, and a spectral efficiency 0.0586, wherein an actual code rate is obtained by dividing the code rate 30 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, wherein an actual code rate is obtained by dividing the code rate 50 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, wherein an actual code rate is obtained by dividing the code rate 50 by 1024; or an MCS index in the mapping table corresponds to a modulation order 2, a code rate 64, and a spectral efficiency 0.1250, wherein an actual code rate is obtained by dividing the code rate 64 table by 1024. 
Jit discloses the mapping table comprises one or more of the following mapping relationships: an MCS index in the mapping table corresponds to a modulation order 2, a code rate 30, and a spectral efficiency 0.0586, wherein an actual code rate is obtained by dividing the code rate 30 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, where actual code rate is obtained by dividing the code rate 50 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, where actual code rate is obtained by dividing the code rate 50 by 1024; or an
MCS index in the mapping table corresponds to a modulation order 2, a code rate 64, and a spectral efficiency 0.1250, wherein an actual code rate is obtained by dividing the code rate 64 table by 1024. (See 90060, information bit number efficiency is indicated for each of CQI indices in which the information bit number is transmitted by one modulation symbol with a modulation method and coding rate; the coding rate may be actual code rate by dividing the code rate by 1024.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending the CQI index to the base station to include the mapping table has a modulation rate, a code rate, a spectral efficiency and actual code rate. The motivation to combine is to improve data transmission efficiency while maintaining a receiving quality at a predetermined level.
In addition, the difference between the claim and prior art is the fact that in the instant application mapping table utilize different values from the ones that are in the prior art mapping table.
However, the values on the mapping table would have been a design choice. Therefore, a person of ordinary skill in the art would have recognized that utilize different values on the mapping table to get predictable result.

With regards to Claims 6 and 19, Ko teaches where the first MCS table comprises a MCS index o that corresponds to spectral efficiency See MCS index Table 3 and ¶ [0169] Further, CQI-only transmission may be considered in which a UE transmits only a CQI. Aperiodic CQI transmission may be event-triggered upon receiving a request from the eNB. Such request from the eNB may be a CQI request defined by one bit on DCI format 0. In addition, for CQI-only transmission, MCS index (I.sub.MCS) of 29 may be signaled as shown in the following table 4.

However, Ko fails to disclose the mapping table comprises one or more of the following mapping relationships: an MCS index in the mapping table corresponds to a modulation order 2, a code rate 30, and a spectral efficiency 0.0586, wherein an actual code rate is obtained by dividing the code rate 30 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, wherein an actual code rate is obtained by dividing the code rate 50 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, wherein an actual code rate is obtained by dividing the code rate 50 by 1024; or an MCS index in the mapping table corresponds to a modulation order 2, a code rate 64, and a spectral efficiency 0.1250, wherein an actual code rate is obtained by dividing the code rate 64 table by 1024. 
Jit discloses the mapping table comprises one or more of the following mapping relationships: an MCS index in the mapping table corresponds to a modulation order 2, a code rate 30, and a spectral efficiency 0.0586, wherein an actual code rate is obtained by dividing the code rate 30 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, where actual code rate is obtained by dividing the code rate 50 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, where actual code rate is obtained by dividing the code rate 50 by 1024; or an
MCS index in the mapping table corresponds to a modulation order 2, a code rate 64, and a spectral efficiency 0.1250, wherein an actual code rate is obtained by dividing the code rate 64 table by 1024. (See 90060, information bit number efficiency is indicated for each of CQI indices in which the information bit number is transmitted by one modulation symbol with a modulation method and coding rate; the coding rate may be actual code rate by dividing the code rate by 1024.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending the CQI index to the base station to include the mapping table has a modulation rate, a code rate, a spectral efficiency and actual code rate. The motivation to combine is to improve data transmission efficiency while maintaining a receiving quality at a predetermined level.
In addition, the difference between the claim and prior art is the fact that in the instant application mapping table utilize different values from the ones that are in the prior art mapping table.
However, the values on the mapping table would have been a design choice. Therefore, a person of ordinary skill in the art would have recognized that utilize different values on the mapping table to get predictable result.
With regards to Claims 7, 13, and 20, Ko teaches where the first MCS table comprises a MCS index o that corresponds to spectral efficiency See MCS index Table 3 and ¶ [0169] Further, CQI-only transmission may be considered in which a UE transmits only a CQI. Aperiodic CQI transmission may be event-triggered upon receiving a request from the eNB. Such request from the eNB may be a CQI request defined by one bit on DCI format 0. In addition, for CQI-only transmission, MCS index (I.sub.MCS) of 29 may be signaled as shown in the following table 4.

However, Ko fails to disclose the mapping table comprises one or more of the following mapping relationships: an MCS index in the mapping table corresponds to a modulation order 2, a code rate 30, and a spectral efficiency 0.0586, wherein an actual code rate is obtained by dividing the code rate 30 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, wherein an actual code rate is obtained by dividing the code rate 50 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, wherein an actual code rate is obtained by dividing the code rate 50 by 1024; or an MCS index in the mapping table corresponds to a modulation order 2, a code rate 64, and a spectral efficiency 0.1250, wherein an actual code rate is obtained by dividing the code rate 64 table by 1024. 
Jit discloses the mapping table comprises one or more of the following mapping relationships: an MCS index in the mapping table corresponds to a modulation order 2, a code rate 30, and a spectral efficiency 0.0586, wherein an actual code rate is obtained by dividing the code rate 30 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 50, and a spectral efficiency 0.0977, where actual code rate is obtained by dividing the code rate 50 by 1024; an MCS index in the mapping table corresponds to a modulation order 2, a code rate 40, and a spectral efficiency 0.0781, where actual code rate is obtained by dividing the code rate 50 by 1024; or an
MCS index in the mapping table corresponds to a modulation order 2, a code rate 64, and a spectral efficiency 0.1250, wherein an actual code rate is obtained by dividing the code rate 64 table by 1024. (See 90060, information bit number efficiency is indicated for each of CQI indices in which the information bit number is transmitted by one modulation symbol with a modulation method and coding rate; the coding rate may be actual code rate by dividing the code rate by 1024.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending the CQI index to the base station to include the mapping table has a modulation rate, a code rate, a spectral efficiency and actual code rate. The motivation to combine is to improve data transmission efficiency while maintaining a receiving quality at a predetermined level.
In addition, the difference between the claim and prior art is the fact that in the instant application mapping table utilize different values from the ones that are in the prior art mapping table.
However, the values on the mapping table would have been a design choice. Therefore, a person of ordinary skill in the art would have recognized that utilize different values on the mapping table to get predictable result.

Conclusion;

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
	
	
	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462